Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S COMMENT
1. Applicant’s arguments and amendment filed on 1/4/2022 have been entered.
2. Claim 13 has been amended. Accordingly, the 35 USC 112b rejection is withdrawn in view of said amendment.
3. In view of Applicant filing a TD (approved 1/4/2022), the ODP rejection is withdrawn.

Conclusion
Claims 1-3, 6-17 and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632